DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections: Applicant has canceled claim 7 and the objections are withdrawn.

Rejections under 35 USC 102/103:
Applicant’s Argument: Applicant argues that the prior art cited fails to teach the limitations in the updated independent claims. Wang only submits packets if their SN does not match one already received at PDCP, but does not teach the amended limitations.
Examiner’s Response: Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Examiner has cited new portions of Wang that more clearly teach the amended portions of the intendent claims but submits that the references still teach the claimed limitations. Wang teaches a method to detect packet duplication that involve an SN range, see ¶0126 where SNs within a range i.e. less than a certain SN value are monitored, and a timer, see ¶0126-130, reordering timer, is used for determining to discard to buffer a received PDU. The claim recites an alternative step of buffering the packet by reciting “or otherwise” which can be interpreted to mean it is an entirely different step performed and does not have to occur at the same time as the performing step when the timer is in the valid state. Examiner also notes that any timer associated with the duplication detection can be considered the duplication detection timer.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “steps of the receiving method according to claim 8" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 depends on claim 8, and claim 8 teaches a “sending method” but not a “Receiving method.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 12, 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (“Wang”) (US 20200329352 A1).

Regarding claim 1, Wang teaches:
A receiving method operable by a receive end [¶0128-129 receiving end in V2X network Figure 1 ¶0075-76 sidelink], comprising: 
obtaining a duplication detection parameter [¶0122-130, parameter being timer and sequence number information maintained at the entity thus “obtained” as it is used in detecting duplicate packets]; 
and performing duplication detection on a received sidelink packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter [¶0126-130, RLC performs duplication on received packet based on parameter wherein packets known to be submitted are not submitted again thus considered duplication detection on received packets],
the duplication detection parameter comprises a sequence number length parameter and a timer duration parameter of a duplication detection timer corresponding to an SN [¶0126, PDCP initiates parameter being SN length parameter, see “PDCP PDU/RLC SDU with a packet sequence number less than or equal to PDCP SN1” considered a SN length as packets below indicated SN are dropped and this is indicated to RLC layer, and parameter considered to comprise RLC reordering timer]; and the performing duplication detection on a received sidelink packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter is: when a duplication detection timer corresponding to the first SN is in a valid state, discarding the received sidelink PDCP PDU [¶0126, RLC reordering timer is considered valid in ¶0126 as it is running and associated with a packet that is within the range of SNs indicated, then packet discarded]; or otherwise, buffering the PDU SDU corresponding to the received sidelink PDCP PDU, and starting the duplication detection timer corresponding to the first SN [¶0130, alternate scenario, wherein e.g. packet 3, being packet with SN 4, buffered and reordering timer in a non-valid state, triggers starting of reordering timer being packet duplication detection timer]; the first SN is an SN of the received sidelink PDCP PDU [SN of received PDU ¶0126-130 may be either SN less than indicated SN from PDCP in ¶0126 or SN as in ¶0130 being SN 4, depending on the scenario as the claim recites alternate embodiments]; 
or the duplication detection parameter comprises a sequence number length parameter and a receive window length parameter of a first receive window; and the performing duplication detection on a received sidelink packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter is: when the first SN is greater than a second SN and is less than a third SN, and the PDCP SDU corresponding to the received sidelink PDCP PDU has been buffered, or when the first SN is less than the second SN and is greater than or equal to a difference between the third SN and a first receive window size, discarding the received sidelink PDCP PDU; or otherwise, buffering the PDCP SDU corresponding to the received sidelink PDCP PDU, wherein the first SN is an SN of the received sidelink PDCP PDU, the second SN is a minimum value of an SN of a PDCP PDU that has not been received before the PDCP PDU is received, and the third SN is a sum of 1 and a maximum value of an SN of a PDCP PDU that has been received before the PDCP PDU is received; or the duplication detection parameter comprises a sequence number length parameter and a receive window length parameter of a second receive window; and the performing duplication detection on a received sidelink packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter is: when the first SN is greater than or equal to the second SN and is less than a sum of the second SN and a second receive window size, and the PDCP SDU corresponding to the received sidelink PDCP PDU has been buffered, or when the first SN is less than the second SN, or when the first SN is greater than or equal to a sum of the second SN and a second receive window size, discarding the received sidelink PDCP PDU; or otherwise, buffering the PDCP SDU corresponding to the received sidelink PDCP PDU, wherein the first SN is an SN of the received sidelink PDCP PDU, the second SN is a minimum value of an SN of a PDCP PDU that has not been received before the PDCP PDU is received.

Regarding claim 3, Wang teaches:
The receiving method according to claim 1, wherein the obtaining a duplication detection parameter specifically comprises: obtaining the duplication detection parameter based on protocol convention [¶0126-130, duplicated packet SNs based on a range and timer considered protocol convention]; 
or obtaining, by using a first correspondence between a service attribute parameter and the duplication detection parameter, a duplication detection parameter corresponding to a service attribute of a target service, wherein the target service is a service carried by the received sidelink PDCP PDU; 
or obtaining, by using a second correspondence between a logical channel parameter and the duplication detection parameter, a duplication detection parameter corresponding to a logical channel parameter of a target logical channel, wherein the target logical channel is a logical channel for transmitting the received sidelink PDCP PDU; 
or obtaining the duplication detection parameter carried in a message sent by a transmit end.

Claim 4-6, Examiner notes that these do not have patentable weight as these claims are based on limitations in claim 3 that are not supported by the prior art because they are included in alternative embodiments. In claim 3, the options pertaining to “the service attribute parameter,” “the first correspondence,” and “the obtaining the duplication detection parameter carried in a message” are each part of options in claim 3 not supported as the prior art supports the first option “Based on a protocol convention,” and the other options are separated by “or” thus only one option requires support.

Regarding claim 12, Wang teaches:
A communications device, comprising: comprising a processor, a memory, and a program that is stored in the memory and can run on the processor, wherein the processor executes the program to: [¶0128-129 receiving end in V2X network Figure 1-2, ¶0026, and ¶0075-76 sidelink] 
obtain a duplication detection parameter [¶0122-130, parameter being timer and sequence number information maintained at the entity thus “obtained” as it is used in packet duplication detection]; 
and perform duplication detection on a received sidelink packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter [¶0126-130, RLC performs duplication on received packet based on parameter wherein packets known to be submitted are not submitted again thus detecting a duplicate];
the duplication detection parameter comprises a sequence number length parameter and a timer duration parameter of a duplication detection timer corresponding to an SN [¶0126, PDCP initiates parameter being SN length parameter, see “PDCP PDU/RLC SDU with a packet sequence number less than or equal to PDCP SN1” considered a SN length as packets below indicated SN are dropped and this is indicated to RLC layer, and parameter considered to comprise RLC reordering timer]; and the performing duplication detection on a received sidelink packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter is: when a duplication detection timer corresponding to the first SN is in a valid state, discarding the received sidelink PDCP PDU  [¶0126, RLC reordering timer is considered valid in ¶0126 as it is running and associated with a packet that is within the range of SNs indicated, then packet discarded]; or otherwise, buffering the PDU SDU corresponding to the received sidelink PDCP PDU, and starting the duplication detection timer corresponding to the first SN; the first SN is an SN of the received sidelink PDCP PDU [¶0130, alternate scenario, wherein e.g. packet 3, being packet with SN 4, buffered and reordering timer in a non-valid state, triggers starting of reordering timer being packet duplication detection timer]; the first SN is an SN of the received sidelink PDCP PDU [SN of received PDU ¶0126-130 may be either SN less than indicated SN from PDCP in ¶0126 or SN as in ¶0130 being SN 4, depending on the scenario as the claim recites alternate embodiments];
or the duplication detection parameter comprises a sequence number length parameter and a receive window length parameter of a first receive window; and the performing duplication detection on a received sidelink packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter is: when the first SN is greater than a second SN and is less than a third SN, and the PDCP SDU corresponding to the received sidelink PDCP PDU has been buffered, or when the first SN is less than the second SN and is greater than or equal to a difference between the third SN and a first receive window size, discarding the received sidelink PDCP PDU; or otherwise, buffering the PDCP SDU corresponding to the received sidelink PDCP PDU, wherein the first SN is an SN of the received sidelink PDCP PDU, the second SN is a minimum value of an SN of a PDCP PDU that has not been received before the PDCP PDU is received, and the third SN is a sum of 1 and a maximum value of an SN of a PDCP PDU that has been received before the PDCP PDU is received; or the duplication detection parameter comprises a sequence number length parameter and a receive window length parameter of a second receive window; and the performing duplication detection on a received sidelink packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter is: when the first SN is greater than or equal to the second SN and is less than a sum of the second SN and a second receive window size, and the PDCP SDU corresponding to the received sidelink PDCP PDU has been buffered, or when the first SN is less than the second SN, or when the first SN is greater than or equal to a sum of the second SN and a second receive window size, discarding the received sidelink PDCP PDU; or otherwise, buffering the PDCP SDU corresponding to the received sidelink PDCP PDU, wherein the first SN is an SN of the received sidelink PDCP PDU, the second SN is a minimum value of an SN of a PDCP PDU that has not been received before the PDCP PDU is received.

Regarding claim 14, Wang teaches:
The communications device according to claim 12, wherein the processor executes the program to: obtain the duplication detection parameter based on protocol convention [¶0126-130, duplicated packet SNs based on a range and timer considered protocol convention];
or obtain, by using a first correspondence between a service attribute parameter and the duplication detection parameter, a duplication detection parameter corresponding to a service attribute of a target service, wherein the target service is a service carried by the received sidelink PDCP PDU; 
or obtain, by using a second correspondence between a logical channel parameter and the duplication detection parameter, a duplication detection parameter corresponding to a logical channel parameter of a target logical channel, wherein the target logical channel is a logical channel for transmitting the received sidelink PDCP PDU; 
or obtain the duplication detection parameter carried in a message sent by a transmit end.

Claim 15-17, Examiner notes that these do not have patentable weight as these claims are based on limitations in claim 14 that are not supported by the prior art because they are included in alternative embodiments. In claim 14, the options pertaining to “the service attribute parameter,” “the first correspondence,” and “the obtaining the duplication detection parameter carried in a message” are each part of options in claim 14 not supported as the prior art supports the first option “Based on a protocol convention,” and the other options are separated by “or” thus only one option requires support.


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8, 10-11, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) (US 20190215685 A1) in view of Wang et al. (US 20200329352 A1, hereinafter ‘352).

Regarding claim 8, Wang teaches:
A sending method operable by a transmit end, comprising: sending, to a receive end, information used by the receive end to obtain a duplication detection parameter [¶0100-103, Tx UE 910 sends data duplication configuration via broadcast to Rx UE, Rx UE using the information in the received message in ¶0103 for “setup/release/update the PC5 RB, logical channel, RLC entity and PDCP entity for data duplication/data split purposes when necessary” which involves configuring PDCP entity, PDCP configuration including “obtaining” or configuring the PDCP parameters from ¶0097-99, specifically the timer and SN length parameters as the claim does not specify how the parameter is “obtained” or what this specifically means], wherein the duplication detection parameter is used by the receive end [¶0097-103, RX UE uses PC5 configuration including duplication detection parameters to configure its components when determining data duplication is being performed on a logical channel, thus used to perform duplication detection on a received sidelink PDCP PDU, see ¶0040-44 where the RX UE when configured is able to detect duplicate packets thus the above parameters are for detecting duplicate packets].
Wang teaches transmitting the parameters but does not teach how the receive end uses parameters however ‘352 teaches wherein the duplication detection parameter is used by the receive end to perform
in a case that duplication detection parameter comprises a sequence number length parameter and a timer duration parameter of a duplication detection timer corresponding to an SN [¶0126, PDCP initiates parameter being SN length parameter, see “PDCP PDU/RLC SDU with a packet sequence number less than or equal to PDCP SN1” considered a SN length as packets below indicated SN are dropped and this is indicated to RLC layer, and parameter considered to comprise RLC reordering timer], when a duplication detection timer corresponding to the first SN is in a valid state, discarding the received sidelink PDCP PDU [¶0126, reordering timer is considered valid in ¶0126 as it is running and associated with a packet that is within the range of SNs indicated, then packet discarded]; or otherwise, buffering the PDU SDU corresponding to the received sidelink PDCP PDU, and starting the duplication detection timer corresponding to the first SN [¶0130, alternate scenario, wherein e.g. packet 3, being packet with SN 4, buffered and reordering timer in a non-valid state, triggers starting of reordering timer being packet duplication detection timer]; the first SN is an SN of the received sidelink PDCP PDU [SN of received PDU ¶0126-130 may be either SN less than indicated SN from PDCP in ¶0126 or SN as in ¶0130 being SN 4, depending on the scenario as the claim recites alternate embodiments]; 
or in a case that duplication detection parameter comprises a sequence number length parameter and a receive window length parameter of a first receive window; when the first SN is greater than a second SN and is less than a third SN, and the PDCP SDU corresponding to the received sidelink PDCP PDU has been buffered, or when the first SN is less than the second SN and is greater than or equal to a difference between the third SN and a first receive window size, discarding the received sidelink PDCP PDU; or otherwise, buffering the PDCP SDU corresponding to the received sidelink PDCP PDU, wherein the first SN is an SN of the received sidelink PDCP PDU, the second SN is a minimum value of an SN of a PDCP PDU that has not been received before the PDCP PDU is received, and the third SN is a sum of 1 and a maximum value of an SN of a PDCP PDU that has been received before the PDCP PDU is received; or in a case that duplication detection parameter comprises a sequence number length parameter and a receive window length parameter of a second receive window, when the first SN is greater than or equal to the second SN and is less than a sum of the second SN and a second receive window size, and the PDCP SDU corresponding to the received sidelink PDCP PDU has been buffered, or when the first SN is less than the second SN, or when the first SN is greater than or equal to a sum of the second SN and a second receive window size, discarding the received sidelink PDCP PDU; or otherwise, buffering the PDCP SDU corresponding to the received sidelink PDCP PDU, wherein the first SN is an SN of the received sidelink PDCP PDU, the second SN is a minimum value of an SN of a PDCP PDU that has not been received before the PDCP PDU is received.

Regarding claim 10, Wang-‘352 teaches:
The sending method according to claim 8, wherein the information carries the duplication detection parameter, or a first correspondence between a service attribute parameter and the duplication detection parameter, or a second correspondence between a logical channel parameter and the duplication detection parameter [Wang ¶0101-102, TX UE sends information including LCID, RB ID, and that data duplication is activated for these, considered a “correspondence” between logical channel parameter and duplication detection parameter, the correspondence comprising the indication of the logical channel ID where duplication occurs, allowing the receiving UE to match this LCH to and apply data duplication detection parameters configured by BS as in ¶0097-99].

Regarding claim 11, Wang-‘352 teaches:
The sending method according to claim 10, wherein the service attribute parameter comprises at least one of the following parameters: a ProSe per-packet priority PPPP parameter, a ProSe per-packet reliability PPPR parameter, and a sidelink radio bearer SLRB identifier parameter; and the logical channel parameter is a logical channel priority parameter [Wang ¶097-103, correspondence sent by TX UE includes LCID and that duplication is activated for this LCID, and thus by sending correspondence between LCID, also sending correspondence with logical channel priority as specific LCH includes a priority as in ¶0097 thus identifying the LCH identifies a priority as well].

Regarding claim 19, Wang-‘352 teaches:
A communications device, comprising a processor, a memory, and a program that is stored in the memory and can run on the processor, wherein when the program is executed by the processor, steps of the receiving method according to claim 8 are implemented [¶0049-54, Figure 3].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478